295 F.2d 681
MISSISSIPPI RICE GROWERS ASSOCIATION (A.A.L.), Appellant,v.ILLINOIS CENTRAL RAILROAD COMPANY, and J. F. Pigott, d/b/a Manufacturer's Warehouse Service, Appellees.
No. 18982.
United States Court of Appeals Fifth Circuit.
October 31, 1961.

Charles Clark, Jackson, Miss., Alfred A. Levingston, Cleveland, Miss., Levingston & Bizzell, Cleveland, Miss., Wells, Thomas & Wells, Jackson, Miss., of counsel, for appellant.
William O. Carter, Jr., Jackson, Miss., for appellee Illinois Cent. R. Co., J. H. Wright, Vice President and Gen. Counsel and John W. Freels, Gen. Sol. Illinois Cent R. Co., Chicago, Ill., and Wise, Smith & Carter, Jackson, Miss., of counsel.
Before RIVES, CAMERON and BROWN, Circuit Judges.
PER CURIAM.


1
Under the law of Mississippi, interest accrues from the time money is due under a contract. Section 36, Mississippi Code of 1942, Annotated; United Press Association v. McComb Broadcasting Corporation, 1947, 201 Miss. 68, 28 So. 2d 575; 30 So.2d 511; Holcombe v. McClure, 1953, 217 Miss. 617, 64 So.2d 689; Trinidad Asphalt Mfg. Co. v. Gregory, 5 Cir., 1948, 166 F.2d 745, 747, 748.


2
Paragraphs 3 and 5 of the judgment of the district court are therefore modified so as to include interest at the rate of six per cent per annum on each respective recovery of $2,895.72 from January 1, 1956 until paid. The costs of appeal are taxed against the appellee J. F. Pigott, d/b/a Manufacturer's Warehouse Service.


3
Modified and affirmed.